861 F.2d 1290
274 U.S.App.D.C. 95
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Suzanne BENOIT, Appellant,v.Andrew JENKINS.
No. 88-7044.
United States Court of Appeals, District of Columbia Circuit.
Nov. 10, 1988.

Before RUTH B. GINSBURG, SILBERMAN and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The court has determined that decision of the appeal occasions no need for a published opinion.  See D.C.Cir.R. 14(c).


2
In its opinion the district court stated that Suzanne Benoit "was not reasonably available to DCPS during December 1983 and January 1984."    Plaintiff has suggested that this statement conflicts with the hearing officer's finding that "Suzanne was at home from the end of December through the 13th of January."    As we read the district court's statement, the court's conclusion that Suzanne "was not reasonably available" to DCPS is compatible with the hearing officer's ultimate determination that Suzanne "was unavailable to DCPS personnel for a significant portion of the 60 day timeline required by Mills...."


3
Accordingly, we cannot gainsay the district court's dispositive ruling:  To qualify for reimbursement, "the parent must have made the child reasonably available for evaluation by the public school system";  "[t]he parent here did not do so and thus relief must be denied."    Therefore, based on the above-quoted reasons stated in the district court's January 5, 1988 Memorandum, it is


4
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).